DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19, 28-29, 31-32 and 40 are cancelled. Claims 20, 36 and 41-43 are amended, wherein claim 20 is an independent claim. Claims 20-27, 30, 33-39 and 41-43 are currently examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

20. (Currently Amended) A method of growing a monocrystalline ingot from a melt of a semiconductor or solar-grade material, the method comprising:

preparing the melt of the semiconductor or solar-grade material in a crucible;

lowering a seed crystal into contact with the melt to initiate growth of the monocrystalline ingot;

growing the monocrystalline ingot by pulling the seed crystal away from the melt; and



exhausting the cooling fluid from the cooling tube through the opening into the interior chamber of the fluid-cooled housing; and

channeling the cooling fluid exhausted from the cooling tube from the upper portion to the lower portion through [[an]] the interconnecting member, wherein controlling the cooling rate includes:

cooling an axial segment of the monocrystalline ingot at a first by channeling a cooling fluid through the cooling tube within the lower portion, initial cooling rate as the monocrystalline ingot is pulled from melt;

cooling the axial segment of the monocrystalline ingot at a second cooling rate less than the first cooling rate as the monocrystalline ingot is pulled from the melt; and

cooling the axial segment at a third cooling rate greater than the second cooling rate as the monocrystalline ingot is pulled from the melt by channeling the cooling fluid through the cooling tube within the upper portion.

Allowable Claims
Claims 20-27, 30, 33-39 and 41-43 are allowed.
the closest prior art of record including Millind S. Kulkarni (US 20070269361 A1, “Kulkarni”) and Lee et al (WO 2015037831 A1, US 20160017514 A1 is used as corresponding English translation, “Lee”) teaches a method of growing a monocrystalline ingot, but none of Kulkarni and Lee, taken alone or in combination, teach, disclose or reasonably suggest “…exhausting the cooling fluid from the cooling tube through the opening into the interior chamber of the fluid-cooled housing; and channeling the cooling fluid exhausted from the cooling tube from the upper portion to the lower portion through the interconnecting member…” as recited in claim 20. Claims 21-27, 30, 33-39 and 41-43  are allowable because they depend on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUA QI/Primary Examiner, Art Unit 1714